                   IN THE UNITED STATES DISTRICT COURT FOR THE
                          WESTERN DISTRICT OF OKLAHOMA

CLIFFORD HILER,                                    )
                                                   )
                            Plaintiff,             )
                                                   )
vs.                                                )               NO. CIV-18-0773-HE
                                                   )
JASON BRYANT, et al.,                              )
                                                   )
                            Defendants.            )

                                                  ORDER

            Plaintiff Clifford Hiler, a state prisoner appearing pro se, filed this § 1983 action

alleging violations of the Eighth Amendment. Pursuant to 28 U.S.C. § 636(b)(1)(B) and

(C), the matter was referred to Magistrate Judge Shon T. Erwin for initial proceedings.

Judge Erwin has issued a Report and Recommendation (the “Report”) recommending that

plaintiff’s claims for injunctive and declaratory relief be dismissed as moot, plaintiff’s

official capacity claims for monetary damages be dismissed based on Eleventh Amendment

immunity, and summary judgment be granted to defendants based on qualified immunity

as to plaintiff’s individual capacity claims seeking monetary relief. Plaintiff has filed an

objection to the Report which triggers de novo review.1

            After this case was filed, plaintiff was transferred to a different facility. In the

Report, Judge Erwin concluded that plaintiff’s claims for injunctive and declaratory relief

are moot because plaintiff failed to demonstrate that there is a reasonable expectation that

he will again be subject to the actions of these defendants, all of whom work at the facility


      1
          Plaintiff does not object to the dismissal of his official capacity claims for monetary damages.
where plaintiff was previously incarcerated. In his objection, plaintiff asserts there is a

good chance that he will be transferred back to his previous facility and there is a reasonable

expectation that wherever he may be shipped within the Oklahoma Department of

Corrections2, he will be subjected to the same treatment. “[T]he capable-of-repetition

doctrine applies only in exceptional situations, and generally only where the named

plaintiff can make a reasonable showing that he will again be subjected to the alleged

illegality.” City of Los Angeles v. Lyons, 461 U.S. 95, 109 (1983). Plaintiff’s conclusory

assertion, without more, is not a reasonable showing.

       Judge Erwin also properly concluded that the doctrine of qualified immunity bars

the monetary claims against defendants in their individual capacities. As he noted, the case

law cited by plaintiff does not serve to clearly establish the law in the particular

circumstances involved here.

       Accordingly, the Report and Recommendation [Doc. #49] is ADOPTED.

Defendants’ motion to dismiss/motion for summary judgment [Doc. #38] is GRANTED.

Plaintiff’s claims for injunctive and declaratory relief are DISMISSED as moot; plaintiff’s

official capacity claims for monetary damages are DISMISSED on the grounds of

Eleventh Amendment immunity; and summary judgment is GRANTED in favor of

defendants on plaintiff’s individual capacity claims seeking monetary relief.




   2
     In his objection, plaintiff states that the Oklahoma Department of Corrections (“ODOC”) is
a defendant in this case. ODOC is not a defendant in this case.
IT IS SO ORDERED.

Dated this 12th day of February, 2020.
